******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                        IN RE NATALIE S.*
                            (SC 19844)
Rogers, C. J., and Palmer, Eveleigh, McDonald, Espinosa and Vertefeuille, Js.
           Argued January 24—officially released June 6, 2017

  Michael S. Taylor, assigned counsel, with whom were
Marina L. Green, assigned counsel, and, on the brief,
Emily Graner Sexton, assigned counsel, for the appel-
lant (respondent mother).
  Joshua Michtom, assistant public defender, for the
appellee (respondent father).
   Joseph A. Geremia, Jr., for the minor child.
                           Opinion

   EVELEIGH, J. The respondent mother in the underly-
ing case, Heather S. (mother), appeals from the judg-
ment of the trial court denying her motion for visitation
with the minor child, Natalie S. On appeal to this court,
the mother asserts that the trial court incorrectly deter-
mined that North Carolina was the appropriate forum
to adjudicate the issues raised in her motion for visita-
tion. The respondent father, Matthew B. (father),
asserts that the trial court properly denied the mother’s
motion for visitation on the ground that North Carolina
is the more appropriate forum to decide the issues
raised therein. We affirm the judgment of the trial court.
   The underlying facts and procedural history are set
forth in In re Natalie S., 325 Conn.         ,     A.3d
(2017). The following additional facts and procedural
history are relevant to the present appeal. While the
mother’s appeal from the judgment of the Appellate
Court regarding the neglect proceeding was pending
before this court, the mother filed a motion to modify
the trial court’s orders of visitation with the trial court.1
In that motion, the mother requested that the trial court
modify its orders of visitation to include specific days
for telephone, video, and in person contact with the
minor child. Specifically, the mother alleged in her
motion that she was living with the minor child’s mater-
nal grandmother, had family supports available to her,
and that the father was imposing unreasonable and
arbitrary limitations on her ability to have visitation
with the minor child. The mother further alleged that
a modification of visitation was in the best interests of
the minor child.
  The father objected to the motion, asserting that: (1)
the trial court matter was concluded when the trial
court transferred custody and guardianship of the minor
child to the father; (2) upon information and belief, the
state of North Carolina had exercised jurisdiction in
this matter; (3) both the father and the minor child
reside in North Carolina; and (4) the mother could file
a motion for modification of visitation in a court in
North Carolina.
   The trial court heard oral argument on the motion.
At that time, counsel for the mother asserted that the
trial court could exercise jurisdiction over the motion
under the Uniform Child Custody Jurisdiction and
Enforcement Act (act), General Statutes § 46b-115 et
seq. Nevertheless, counsel for the mother also recog-
nized that the trial court could relinquish jurisdiction
over the motion under General Statutes § 46b-115q2 on
the ground of inconvenient forum. Counsel for the
mother asserted, however, that the court should exer-
cise jurisdiction over the motion and noted, inter alia,
that the court could resolve the issue of visitation
expeditiously because a trial was already scheduled
and the court was familiar with the facts and issues in
the matter. Counsel for the mother also represented
that both the father and the minor child lived in North
Carolina and that the mother did not have sufficient
resources to travel from Massachusetts to North Caro-
lina for litigation.
   After the oral argument on the motion, the trial court
ruled as follows: ‘‘This court is of the opinion that a
coordinate court in North Carolina is just as capable,
given all of the evidence available, of deciding expedi-
tiously the nature and extent of the contact that [the
mother] should have with [the minor child]. . . . [The]
motion for this court to issue more specific orders of
visitation, when there have been no orders of visitation
entered by this court, is denied for the reasons outlined
on the record.’’3 The mother appealed from the judg-
ment of the trial court to the Appellate Court. After
hearing oral argument, the Appellate Court recom-
mended transfer of the mother’s appeal to this court
pursuant to Practice Book § 65-2.4 We issued an order
approving the transfer on December 15, 2016, and,
thereafter, heard oral argument on the appeal.5
                             I
   The mother first claims that the trial court had exclu-
sive and continuing jurisdiction over her motion for
visitation under the act. Specifically, the mother asserts
that because the trial court had jurisdiction over the
underlying neglect petition, which alleged that the
minor child was being denied proper care and attention
and was living under conditions or circumstances injuri-
ous to her well-being, its jurisdiction continued and
covered the subsequent motion for visitation filed by
the mother. The mother further asserts that, because
Connecticut courts are actively exercising jurisdiction
over the appeal from the neglect petition and the current
appeal, North Carolina cannot exercise jurisdiction
over the mother’s motion for visitation. We disagree.
   We begin with the standard of review applicable to
the mother’s claim. ‘‘We have long held that because
[a] determination regarding a trial court’s subject matter
jurisdiction is a question of law, our review is plenary.’’
(Internal quotation marks omitted.) State v. Tabone,
301 Conn. 708, 713–14, 23 A.3d 689 (2011).
  The mother asserts that a court of this state has
exclusive jurisdiction over the motion for visitation
because the trial court had jurisdiction over the neglect
petition. The mother asserts, in turn, that the trial court
had jurisdiction over the neglect petition because of
the undisputed fact that both the mother and the minor
child lived in Connecticut at the inception of the neglect
petition. In support of this position, the mother cites
General Statutes § 46b-56 (a).
  Section 46b-56 (a) provides in relevant part that ‘‘[i]n
any controversy before the Superior Court as to the
custody or care of minor children . . . the court may
make or modify any proper order regarding the custody,
care, education, visitation and support of the children
if it has jurisdiction under the provisions of [the act].’’
The act, in turn, provides that ‘‘a court of this state has
jurisdiction to make an initial child custody determina-
tion if . . . [t]his state is the home state of the child
on the date of the commencement of the child custody
proceeding . . . .’’ General Statutes § 46b-115k (a) (1).6
‘‘ ‘Home state’ ’’ is defined as ‘‘the state in which a child
lived with a parent or person acting as a parent for at
least six consecutive months immediately before the
commencement of a child custody proceeding. In the
case of a child less than six months old, the term means
the state in which the child lived from birth with any
such parent or person acting as a parent. A period of
temporary absence of any such person is counted as
part of the period . . . .’’ General Statutes § 46b-115a
(7). On the basis of this language, we agree with the
mother that there is no dispute that the trial court prop-
erly exercised jurisdiction over the neglect petition
because both the mother and the minor child resided
in Connecticut at the inception of the neglect petition.
   Contrary to the mother’s assertion, however, the fact
that the trial court properly exercised jurisdiction over
the neglect petition does not end our inquiry. The ques-
tion raised in the current appeal requires us to deter-
mine whether the trial court currently has exclusive
jurisdiction over the motion for visitation brought by
the mother.
   General Statutes § 46b-115l addresses this precise
issue. Section 46b-115l (a) provides that ‘‘a court of this
state which has made a child custody determination
pursuant to sections 46b-115k to 46b-115m, inclusive,
has exclusive, continuing jurisdiction over the determi-
nation until: (1) A court of this state or a court of another
state determines that the child, the child’s parents and
any person acting as a parent do not presently reside
in this state; or (2) a court of this state determines that
(A) this state is not the home state of the child, (B) a
parent or a person acting as a parent continues to reside
in this state but the child no longer has a significant
relationship with such parent or person, and (C) sub-
stantial evidence is no longer available in this state
concerning the child’s care, protection, training and
personal relationships.’’ (Emphasis added.) Section
50A-202 (a) (2) of the North Carolina General Statutes
contains similar language.
   In the present case, at the oral argument on the
motion for visitation, counsel for the mother repre-
sented to the trial court that the mother resided in
Massachusetts and that both the father and the minor
child resided in North Carolina. Indeed, none of the
parties disputed these jurisdictional facts or otherwise
attempted to challenge the representations made by
counsel for the mother. Accordingly, the trial court was
entitled to rely on these factual representations in order
to reach its decision regarding jurisdiction. See, e.g.,
State v. Pires, 310 Conn. 222, 238, 77 A.3d 87 (2013)
(‘‘as a general proposition, the trial court may rely on
factual and legal representations by counsel to the
court, which are then attributable to and binding on
the attorney’s client’’); see also State v. Smith, 289 Conn.
598, 609, 960 A.2d 993 (2008); Collins v. Lewis, 111
Conn. 299, 305, 149 A. 668 (1930). Accordingly, we con-
clude that, pursuant to § 46b-115l (a), the fact that all
of the parties—the mother, the father and the minor
child—no longer reside in this state supports the trial
court’s determination that it did not have exclusive,
continuing jurisdiction in the present case.7
   The mother also claims that the fact that, at the time
she filed the motion for visitation, her appeal of the
neglect petition was pending before this court supports
her claim that North Carolina cannot exercise jurisdic-
tion over the mother’s motion for visitation. We
disagree.
   In support of her claim, the mother cites § 50A-206
(a) of the North Carolina General Statutes, which was
adopted under the act. Section 50A-206 (a) provides in
relevant part as follows: ‘‘[a] court of this [s]tate may
not exercise its jurisdiction under this [p]art if, at the
time of the commencement of the proceeding, a pro-
ceeding concerning the custody of the child has been
commenced in a court of another state having jurisdic-
tion substantially in conformity with this [a]rticle,
unless the proceeding has been terminated or is stayed
by the court of the other state because a court of this
[s]tate is a more convenient forum . . . .’’ See also
General Statutes § 46b-115p (a).8 The plain language of
§ 50A-206 (a) clearly provides that, in order for North
Carolina to be barred from asserting its jurisdiction
over a claim, there must be ‘‘a proceeding concerning
the custody of the child . . . in a court of another
state . . . .’’
   The appeal from the neglect petition that was pending
before this court does not bar North Carolina from
asserting its jurisdiction over the mother’s claims
because it is not a proceeding concerning the custody
of the child. As we explained more fully in In re Natalie
S., supra, 325 Conn.      n.5, the appeal from the neglect
petition that was pending before this court did not con-
cern the custody of the minor child. Indeed, in the
neglect proceeding, the trial court determined that
awarding custody and guardianship to the father was
in the best interest of the minor child, and that finding
was not a subject of the appeal to this court. Id.,      .
The only issue in the appeal to this court from the
neglect petition was whether the mother was entitled
to continuation of reunification efforts. Id.,     . More-
over, as we concluded in that appeal, once the minor
child was adjudicated neglected and custody and guard-
ianship were awarded to the father, the involvement
of the petitioner, the Commissioner of Children and
Families, with the minor child ceased and the case was
closed. Id.,      . Our decision in that appeal demon-
strates that, although an appeal was pending before this
court, the custody of the minor child had already been
settled and a court of this state was no longer exercising
jurisdiction in a proceeding concerning the custody of
the minor child. Id.,      . Accordingly, we cannot con-
clude that the appeal from the neglect proceeding
barred a North Carolina court from exercising jurisdic-
tion over the mother’s motion for visitation.9
  Accordingly, we conclude that the trial court properly
determined, pursuant to § 46b-115l (a), that it did not
have exclusive, continuing jurisdiction over her motion
for visitation.
                             II
   Having concluded that the trial court properly deter-
mined that it did not have exclusive, continuing jurisdic-
tion, we next address the mother’s claim that the trial
court abused its discretion in determining that North
Carolina was a more convenient forum for addressing
the mother’s motion for visitation.
  Section 46b-115q (a)10 specifically provides that ‘‘[a]
court of this state which has jurisdiction under this
chapter to make a child custody determination may
decline to exercise its jurisdiction at any time if it deter-
mines that it is an inconvenient forum under the circum-
stances and that a court of another state is a more
appropriate forum.’’ Section 46b-115q (b) provides a list
of factors that a court should consider when determin-
ing whether to decline jurisdiction under § 46b-115q
(a). ‘‘In determining whether a court of this state is an
inconvenient forum and that it is more appropriate for
a court of another state to exercise jurisdiction, the
court shall allow the parties to submit information and
shall consider all relevant factors including: (1) Whether
family violence has occurred and is likely to continue
in the future and which state could best protect the
parties and the child; (2) the length of time the child
has resided outside this state; (3) the distance between
the court in this state and the court in the state that
would assume jurisdiction; (4) the relative financial cir-
cumstances of the parties; (5) any agreement of the
parties as to which state should assume jurisdiction;
(6) the nature and location of the evidence required to
resolve the pending litigation, including testimony of
the child; (7) the ability of the court of each state to
decide the issue expeditiously and the procedures nec-
essary to present the evidence; and (8) the familiarity
of the court of each state with the facts and issues in
the pending litigation.’’ General Statutes § 46b-115q (b).
  Declining jurisdiction under § 46b-115q calls for the
exercise of the trial court’s discretion. Brown v. Brown,
195 Conn. 98, 109, 486 A.2d 1116 (1985). ‘‘By the inclu-
sion of the word ‘may’ . . . the legislature clearly
intended that the inconvenient forum issue . . .
remain discretionary [under the act] . . . as is the com-
mon law forum non conveniens principle. . . . This
discretion must be exercised in accordance with the
overall purposes of the [act] . . . which have been
summarized by some courts as consisting of the elimina-
tion of ‘jurisdictional fishing with children as bait.’ ’’
(Citations omitted.) Id., 109–10. ‘‘A determination by
the court . . . that Connecticut is an inconvenient
forum . . . will not be reversed absent a clear abuse
of discretion. . . . This standard of review is necessary
in order to discourage continuing controversies over
child custody in the interest of greater stability of home
environment and of secure family relationships for the
child.’’ (Citations omitted; internal quotation marks
omitted.) Id., 110.
   In the present case, at oral argument before the trial
court on the mother’s motion for visitation, the parties
and the trial court understood that § 46b-115q was the
controlling statute for resolving the jurisdictional ques-
tion in the present case. Specifically, counsel for the
mother stated the following: ‘‘The court does have the
discretion under [§] 46b-115q to relinquish jurisdiction
to the court of another state on the [ground] of inconve-
nient forum. The statute sets forth [several] factors
the court may consider in relinquishing jurisdiction.’’
Counsel for the mother then addressed the statutory
factors,11 and explained how they favored exercising
jurisdiction over the motion for visitation.
   It is clear that the trial court considered the relevant
statutory factors when declining to exercise jurisdiction
over the mother’s motion for visitation.12 The trial
court’s detailed reasoning demonstrates that, on the
basis of undisputed representations by counsel that the
mother lived in Massachusetts and that both the father
and the minor child lived in North Carolina, the informa-
tion necessary to make a decision on proper visitation
for the mother was not readily available in Connecticut.
The trial court further recognized that if a court needed
additional information about the living situation and
schedule of the minor child, that information would
need to be obtained in North Carolina. The trial court
also recognized that, if a Connecticut court exercised
jurisdiction over the motion for visitation, the father
and likely the minor child would be required to travel
to Connecticut to litigate the issue and provide a Con-
necticut court with the necessary information to make
such a determination. The trial court recognized that,
particularly where the father had full financial responsi-
bility for the minor child, traveling from North Carolina
to Connecticut to litigate the mother’s motion for visita-
tion would be costly and difficult. On the basis of the
foregoing, we cannot conclude that the trial court’s
well reasoned decision that North Carolina was a more
convenient forum pursuant to § 46b-115q constitutes a
clear abuse of discretion.
                            III
   The mother also asserts that the trial court deprived
her of her constitutional right to due process by failing
to conduct an evidentiary hearing prior to making a
determination under § 46b-115q that Connecticut was
an inconvenient forum for the mother’s motion for visi-
tation. We disagree.
   First, the mother’s claim that the trial court should
have conducted an evidentiary hearing on whether it
should exercise its jurisdiction over the mother’s
motion for visitation was not preserved in the trial
court. ‘‘It is well settled that [o]ur case law and rules
of practice generally limit [an appellate] court’s review
to issues that are distinctly raised at trial. . . . [O]nly
in [the] most exceptional circumstances can and will
this court consider a claim, constitutional or otherwise,
that has not been raised and decided in the trial court.
. . . The reason for the rule is obvious: to permit a
party to raise a claim on appeal that has not been raised
at trial—after it is too late for the trial court or the
opposing party to address the claim—would encourage
trial by ambuscade, which is unfair to both the trial
court and the opposing party.’’ (Citations omitted; inter-
nal quotation marks omitted.) Blumberg Associates
Worldwide, Inc. v. Brown & Brown of Connecticut,
Inc., 311 Conn. 123, 142–43, 84 A.3d 840 (2014).
   In the present case, the mother did not ask the trial
court to conduct an evidentiary hearing on the jurisdic-
tional claim. Instead, once the mother filed her motion
for visitation, the father objected on jurisdictional
grounds. The trial court heard oral argument from both
parties. During the oral argument, counsel for the
mother never asked to present evidence and never
asserted that any of the facts on which the trial court
was basing its jurisdictional decision were in dispute.
To the contrary, it was counsel for the mother who
represented to the court that the mother lived in Massa-
chusetts and that both the father and the minor child
lived in North Carolina. Indeed, in her brief to this court,
the mother concedes that the issue of residency is not
in dispute. See, e.g., State v. Pires, supra, 310 Conn.
238 (‘‘as a general proposition, the trial court may rely
on factual and legal representations by counsel to the
court, which are then attributable to and binding on
the attorney’s client’’). In addition, at the oral argument
before the trial court, counsel for the mother explained
to the trial court that ‘‘[t]he court does have the discre-
tion under [§] 46b-115q to relinquish jurisdiction to the
court of another state on the [ground of] inconvenient
forum. The statute sets forth [several] factors the court
may consider in relinquishing jurisdiction.’’ Counsel for
the mother then went on to discuss these factors in
great detail; see footnote 11 of this opinion; and, in
doing so, never asked to present evidence to the court.
On the basis of the foregoing, we conclude that the
mother did not preserve her claim that the trial court
should have conducted an evidentiary hearing before
declining to exercise jurisdiction over her motion.
   Second, we disagree with the mother that she is enti-
tled to review of her constitutional claim under State
v. Golding, 213 Conn. 233, 567 A.2d 823 (1989). As this
court recently explained, ‘‘[i]n State v. Golding, supra,
[239–40], we held that an appellant can prevail on a
claim of constitutional error not preserved at trial only
if all of the following conditions are met: (1) the record
is adequate to review the alleged claim of error; (2)
the claim is of constitutional magnitude alleging the
violation of a fundamental right; (3) the alleged constitu-
tional violation . . . exists and . . . deprived the
[respondent] of a fair trial; and (4) if subject to harmless
error analysis, the state has failed to demonstrate harm-
lessness of the alleged constitutional violation beyond
a reasonable doubt. In the absence of any one of these
conditions, the [respondent’s] claim will fail.’’ (Internal
quotation marks omitted.) In re Yasiel R., 317 Conn.
773, 779, 120 A.3d 1188 (2015); see id., 781 (modifying
third prong).
   In the present case, the mother has failed to demon-
strate that she is entitled to review of her constitutional
claim under State v. Golding, supra, 213 Conn. 239–40,
because she has failed to demonstrate that her ‘‘claim
is of constitutional magnitude alleging the violation of
a fundamental right . . . .’’ The mother’s current
appeal only addresses the trial court’s decision to
decline exercising its jurisdiction over the mother’s
motion for visitation. The mother asserts that the trial
court’s decision violates her fundamental rights
because it impacts her fundamental liberty interest in
the care, custody and concern of the minor child and
the fundamental right to due process of the law that
prohibits the state from interfering with her parental
rights. We disagree.
   Although the mother identifies well recognized con-
stitutional rights, neither of the rights she identifies
were involved in the proceeding from which she cur-
rently appeals. Specifically, the mother’s fundamental
rights as a parent were impacted in the neglect proceed-
ing, which is the subject of the separate appeal, but
were not impacted by the trial court’s decision not to
exercise its jurisdiction over the motion for visitation.
Indeed, the trial court’s decision not to exercise jurisdic-
tion over the mother’s motion for visitation did not
involve any governmental interference with her rights
to parent the minor child. Furthermore, the trial court’s
decision declining to exercise its jurisdiction over the
mother’s motion for visitation did not deprive the
mother of any rights regarding her child, but instead,
directed her to another, more appropriate forum, to
vindicate her rights. Accordingly, we conclude that the
mother is not entitled to review of her claim regarding
the format of the hearing because she has failed to
establish that her claim is of constitutional magnitude
as required by State v. Golding, supra, 213 Conn. 239–40.
   The judgment is affirmed.
   In this opinion the other justices concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   1
     We note that, in its memorandum of decision awarding custody and
guardianship of the minor child to the father, the trial court did not enter
any orders regarding visitation.
   2
     General Statutes § 46b-115q provides: ‘‘(a) A court of this state which
has jurisdiction under this chapter to make a child custody determination
may decline to exercise its jurisdiction at any time if it determines that it
is an inconvenient forum under the circumstances and that a court of another
state is a more appropriate forum. The issue of inconvenient forum may be
raised upon a motion of a party, the guardian ad litem for the child or the
attorney for the child, the court’s own motion or a request of another court.
   ‘‘(b) In determining whether a court of this state is an inconvenient forum
and that it is more appropriate for a court of another state to exercise
jurisdiction, the court shall allow the parties to submit information and shall
consider all relevant factors including: (1) Whether family violence has
occurred and is likely to continue in the future and which state could best
protect the parties and the child; (2) the length of time the child has resided
outside this state; (3) the distance between the court in this state and the
court in the state that would assume jurisdiction; (4) the relative financial
circumstances of the parties; (5) any agreement of the parties as to which
state should assume jurisdiction; (6) the nature and location of the evidence
required to resolve the pending litigation, including testimony of the child;
(7) the ability of the court of each state to decide the issue expeditiously
and the procedures necessary to present the evidence; and (8) the familiarity
of the court of each state with the facts and issues in the pending litigation.
   ‘‘(c) If a court of this state determines that it is an inconvenient forum
and that a court of another state is a more appropriate forum, it shall stay
the proceedings upon condition that a child custody proceeding be promptly
commenced in another designated state and may impose any other condition
the court considers just and proper.
   ‘‘(d) A court of this state may decline to exercise its jurisdiction under
this chapter if a child custody determination is incidental to an action for
dissolution of marriage, divorce or another proceeding while still retaining
jurisdiction over the dissolution of marriage, divorce or other proceeding.’’
   3
     Thereafter, the following colloquy occurred:
   ‘‘[The Respondent Mother’s Counsel]: Respectfully, Your Honor, you did
retain jurisdiction over reinstatement of [the mother] as custodian and
guardian. So, by doing that—
   ‘‘The Court: This is not a motion for reinstatement.
   ‘‘[The Respondent Mother’s Counsel]: Right, but all the evidence—
   ‘‘The Court: Now, [on a] motion for reinstatement the court would take
into consideration the progress [the mother] has made, and whether or not it
would then be in [the minor child’s] best interests based upon [the mother’s]
change in circumstances to reinstate her as the primary custodian. . . .
[T]he court did retain jurisdiction over reinstatement, but reinstatement
only. [The] motion for this court to issue more specific orders of visitation,
when there have been no orders of visitation entered by this court, is denied
for the reasons outlined on the record.’’
   While the appeal was pending, the trial court issued the following order:
‘‘This court is indicating on this day that [it] is not retaining jurisdiction,
that [it] is not [and] has not retained jurisdiction in the matter concerning
the minor child . . . for the reasons set forth in the court’s ruling on the
motion for visitation . . . and because neither party is a resident within
the state of [Connecticut and] the minor child is not residing within the
state. The clerk’s office is requested to provide the judge in [North Carolina]
of this court’s ruling or decision, that it does not retain jurisdiction over
any aspect of [this case] and concedes and relinquishes jurisdiction to the
court in [North Carolina]. . . . [T]he petition . . . currently pending and
scheduled for trial . . . is dismissed without prejudice to be pursued in
[North Carolina].’’
   Because we conclude that the trial court properly declined to exercise
its jurisdiction over the mother’s motion for visitation under § 46b-115q, the
trial court’s subsequent clarification that it was not retaining jurisdiction
over the matter concerning the minor child does not affect our resolution
of the current appeal.
   4
     Practice Book § 65-2 provides in relevant part: ‘‘If, at any time before
the final determination of an appeal, the appellate court is of the opinion
that the appeal is appropriate for supreme court review, the appellate court
may notify the supreme court of the reasons why transfer is appropriate.
If the supreme court transfers the case to itself, the appellate clerk shall
promptly notify the parties. The appellate clerk may require the parties to
take such steps as may be necessary to make the appeal conform to the
rules of the court to which it has been transferred.’’
   5
     Prior to oral argument in this court, we issued an order directing the
parties to file supplemental briefs addressing the following issues: (1) ‘‘the
mother’s claim that North Carolina lacks statutory authority over the dis-
pute’’; and (2) ‘‘the effect on this appeal, if any, of the November 9, 2016
judgment relinquishing all jurisdiction to the North Carolina courts.’’
   6
     General Statutes § 46b-115k provides: ‘‘(a) Except as otherwise provided
in section 46b-115n, a court of this state has jurisdiction to make an initial
child custody determination if:
   ‘‘(1) This state is the home state of the child on the date of the commence-
ment of the child custody proceeding;
   ‘‘(2) This state was the home state of the child within six months of the
commencement of the child custody proceeding, the child is absent from
the state, and a parent or a person acting as a parent continues to reside
in this state;
   ‘‘(3) A court of another state does not have jurisdiction under subdivisions
(1) or (2) of this subsection, the child and at least one parent or person
acting as a parent have a significant connection with this state other than
mere physical presence, and there is substantial evidence available in this
state concerning the child’s care, protection, training and personal rela-
tionships;
   ‘‘(4) A court of another state which is the home state of the child has
declined to exercise jurisdiction on the ground that this state is the more
appropriate forum under a provision substantially similar to section 46b-
115q or section 46b-115r, the child and at least one parent or person acting
as a parent have a significant connection with this state other than mere
physical presence, and there is substantial evidence available in this state
concerning the child’s care, protection, training and personal relationships;
   ‘‘(5) All courts having jurisdiction under subdivisions (1) to (4), inclusive,
of this subsection have declined jurisdiction on the ground that a court of
this state is the more appropriate forum to determine custody under a
provision substantially similar to section 46b-115q or section 46b-115r; or
   ‘‘(6) No court of any other state would have jurisdiction under subdivisions
(1) to (5), inclusive, of this subsection.
   ‘‘(b) Subsection (a) of this section is the exclusive jurisdictional basis for
making a child custody determination by a court of this state.
   ‘‘(c) Physical presence of, or personal jurisdiction over, a party or a child
is not necessary or sufficient to make a child custody determination.’’
   7
     The mother seems to assert that this court had exclusive jurisdiction
over the motion for visitation at the time she brought the motion because
the minor child had not been absent from the state for sufficient time to
establish a new home state. We agree with the mother that at the time the
mother filed the motion for visitation on February 26, 2016, the minor child
had not resided in North Carolina for sufficient time to establish that it was
her ‘‘ ‘[h]ome state’ ’’ for purposes of the act. General Statutes § 46b-115a
(7). Nevertheless, we conclude that the absence of all the parties from this
state at the time of the hearing on the motion for visitation was sufficient
to conclude that this state did not have exclusive jurisdiction without estab-
lishing that the minor child was absent from the state for long enough to
establish a new home state. See, e.g., Piccioni v. Piccioni, 378 S.W.3d 838,
842 (Ark. App. 2011) (trial court lost its exclusive, continuing jurisdiction
because mother and minor child no longer resided in state).
   8
     General Statutes § 46b-115p (a) provides: ‘‘Except as otherwise provided
in section 46b-115n, if at the time of the commencement of the proceeding
in this state a proceeding concerning the custody of the child has been
commenced in a court of another state having jurisdiction pursuant to a
provision substantially similar to section 46b-115k, 46b-115l or 46b-115m, a
court of this state shall not exercise jurisdiction. A court of this state may
exercise jurisdiction if the proceeding in the other state has been terminated
or is stayed by the court of the other state because such court has determined
pursuant to a provision substantially similar to section 46b-115q, that a court
in this state is a more convenient forum.’’
   9
     The mother also asserts that the existence of the present appeal bars
North Carolina from asserting its jurisdiction over the motion for visitation
and, therefore, is a ground on which this court can determine that the trial
court has jurisdiction over the motion for visitation. We find this claim
unavailing. We agree that, like any appellant, the existence of this pending
appeal prevents the mother from obtaining an overlapping ruling on the
same issue from another court in North Carolina while the appeal is pending.
If, however, this court affirms the judgment of the trial court, the mother
can seek relief in the North Carolina courts. Furthermore, we cannot con-
clude that the act of filing an appeal from the judgment of the trial court
somehow conferred jurisdiction on the trial court.
   10
      See footnote 2 of this opinion for the text of § 46b-115q.
   11
      Counsel for the mother did not address the fifth factor listed in § 46b-
115q (b)—any agreement of the parties as to which state should assume
jurisdiction—and neither party asserts that any such agreement exists in
the present case.
   12
      The trial court considered the statutory factors and reasoned as follows:
‘‘Now, in relinquishing jurisdiction to North Carolina . . . I am taking into
consideration the number of times and the duration over which the father
has traveled repeatedly from North Carolina to Connecticut for court pro-
ceedings, and to spend time with [the minor child]. He’s had to travel for
a longer period of time over a greater distance than [the mother] has had
to travel from Massachusetts to Connecticut; and has done so at his expense,
primarily. [The mother] is indigent. My recollection from the hearing is that
[the father] had an annual income of approximately $20,000. And in awarding
him custody the court did not order [the mother] to contribute in any way
to the support of [the minor child]. Taking into consideration that he’s had
to travel a great distance over a significant period of time, at his expense,
that he is solely responsible for [the minor child’s] financial support pres-
ently, and that he had agreed to engage [the minor child] in services in
North Carolina at his expense, I find that his—based upon that, his financial
circumstances or ability to pay at the present time is not any better than
[the mother’s] is. [The minor child] has been residing with her father in
North Carolina for a number of months now; I forget how long it’s been.
And deciding what visitation [the minor child] should have with her mother,
the court needs to be informed as to what [the minor child’s] current circum-
stances are, with regard to school, with regard to friends, with regard to
obligation, with regard [to] services that she’s engaged in, and other activi-
ties; as well as the responsibilities and obligations of the father. That informa-
tion is more readily available to the courts in North Carolina than it is to
the court here in Connecticut. If a study needs to be done then it should
be done in the state where [the minor child] is now residing, and that
information furnished there to the courts. This court is of the opinion that
a coordinate court in North Carolina is just as capable, given all of the
evidence available, of deciding expeditiously the nature and extent of the
contact that [the mother] should have with [the minor child].’’ The trial
court concluded: ‘‘[The] motion for this court to issue more specific orders
of visitation, when there have been no orders of visitation entered by this
court, is denied for the reasons outlined on the record.’’